                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

FIDEL COCA MACHADO                            :
                                              :
                      Plaintiff,              :
                                              :
       v.                                     :       Civil Case No.: 19-2631-RBW
                                              :
1257 CORPORATION, et al.                      :
                                              :
                      Defendants.             :


                                       ANSWER

       Defendants, 1257 CORPORATION d/b/a Super Food, ZONG YOU ZHU, LLC,

ZONG TAO ZHU a/k/a Zongtao Zhu, and XU QIANG DONG a/k/a Xuqiang Dong, by

and through their counsel, Sharon C. Chu, Esq., and the Law Offices of Sharon C. Chu,

hereby answers the Complaint filed by Plaintiff, FIDEL COCA MACHADO, as follows:

       1.     Defendants deny the allegations in Paragraph 1 of the Complaint.

       2.     Defendants admit the allegations in Paragraph 2 of the Complaint that the

              Complaint raised claims based upon the FLSA, the DCMWA, and the

              DCWPCL, but deny the allegations in Paragraph 2 of the Complaint that

              Defendants violated any of those statutes.

                               Jurisdiction and Venue

       3.     Defendants admit the allegations in Paragraph 3 of the Complaint.

       4.     Defendants admit the allegations in Paragraph 4 of the Complaint.

                                        Parties

       5.     Defendants are without knowledge or information sufficient to form a

              belief as to the truth of the allegations in Paragraph 5 of the Complaint, and
      therefore deny the allegations in Paragraph 5 of the Complaint.

6.    Defendants admit the allegations in Paragraph 6 of the Complaint.

7.    Defendants admit the allegations in Paragraph 7 of the Complaint that

      Defendant, ZONG YOU ZHU, LCC, is a District of Columbia limited

      liability company, that the principal place of business of Defendant, ZONG

      YOU ZHU, LCC, is located at 1257 4th Street NE, Washington, DC

      20002, and that the registered agent for Defendant, ZONG YOU ZHU,

      LLC, is Zong Tao Zhu, whose address is 3306 Theodore R. Hagans Drive

      NE, Washington, D.C. 20018, but deny the allegation in Paragraph 7 of the

      Complaint that Defendant, ZONG YOU ZHU, LLC does business as Super

      Food.

8.    Defendants admit the allegations in Paragraph 8 of the Complaint.

9.    Defendants deny the allegations in Paragraph 9 of the Complaint.

10.   Defendants deny the allegations in Paragraph 10 of the Complaint.

11.   Defendants admit the allegations in Paragraph 11 of the Complaint.

12.   Defendants deny the allegations in Paragraph 12 of the Complaint.

13.   Defendants deny the allegations in Paragraph 13 of the Complaint.

14.   Defendants deny the allegations in Paragraph 14 of the Complaint.

                        Factual Allegations

15.   Defendants admit that Defendant, 1257 CORPORATION, owns “Super

      Food,” that “Super Food” primarily is engaged in the business of making

      and selling tofu, and that “Super Food” is located at 1257 4th Street NE,


                                  2
      Washington, D.C. 20002, but Defendants deny that the other Defendants

      own or operate “Super Food.”

16.   Defendants admit the allegations in Paragraph 16 of the Complaint that

      Plaintiff worked at Super Food, but deny the dates of employment alleged

      in Paragraph 16 of the Complaint.

17.   Defendants admit the allegations in Paragraph 17 of the Complaint.

18.   Defendants deny the allegations in Paragraph 18 of the Complaint.

19.   Defendants deny the allegations in Paragraph 19 of the Complaint.

20.   Defendants deny the allegations in Paragraph 20 of the Complaint.

21.   Defendants deny the allegations in Paragraph 21 of the Complaint.

22.   Defendants admit the allegations in Paragraph 22 of the Complaint.

23.   Defendants deny the allegations in Paragraph 23 of the Complaint.

24.   Defendants admit the allegations in Paragraph 24 of the Complaint.

25.   Defendants deny the allegations in Paragraph 25 of the Complaint.

26.   Defendants deny the allegations in Paragraph 26 of the Complaint.

27.   Defendants deny the allegations in Paragraph 27 of the Complaint.

28.   Defendants deny the allegations in Paragraph 28 of the Complaint.

29.   Defendants deny the allegations in Paragraph 29 of the Complaint, because

      the allegations in Paragraph 29 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.

30.   Defendants deny the allegations in Paragraph 30 of the Complaint.


                                  3
31.   Defendants deny the allegations in Paragraph 31 of the Complaint.

32.   Defendants deny the allegations in Paragraph 32 of the Complaint.

33.   Defendants deny the allegations in Paragraph 33 of the Complaint.

34.   Defendants deny the allegations in Paragraph 34 of the Complaint.

35.   Defendants deny the allegations in Paragraph 35 of the Complaint, because

      the allegations in Paragraph 35 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.

36.   Defendants deny the allegations in Paragraph 36 of the Complaint.

37.   Defendants deny the allegations in Paragraph 37 of the Complaint.

38.   Defendants deny the allegations in Paragraph 38 of the Complaint.

39.   Defendants deny the allegations in Paragraph 39 of the Complaint.

40.   Defendants deny the allegations in Paragraph 40 of the Complaint.

41.   Defendants deny the allegations in Paragraph 41 of the Complaint.

42.   Defendants deny the allegations in Paragraph 42 of the Complaint.

43.   Defendants deny the allegations in Paragraph 43 of the Complaint.

44.   Defendants deny the allegations in Paragraph 44 of the Complaint.

45.   Defendants deny the allegations in Paragraph 45 of the Complaint.

46.   Defendants deny the allegations in Paragraph 46 of the Complaint.

47.   Defendants deny the allegations in Paragraph 47 of the Complaint, because

      the allegations in Paragraph 47 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert


                                  4
       facts that require an answer, Defendants deny the allegations.

48.    Defendants deny the allegations in Paragraph 48 of the Complaint, because

       the allegations in Paragraph 48 of the Complaint are legal conclusions to

       which no answer is required. To the extent that such allegations assert

       facts that require an answer, Defendants deny the allegations.

49.    Defendants deny the allegations in Paragraph 49 of the Complaint, because

       the allegations in Paragraph 49 of the Complaint are legal conclusions to

       which no answer is required. To the extent that such allegations assert

       facts that require an answer, Defendants deny the allegations.

50.    Defendants deny the allegations in Paragraph 50 of the Complaint.

51.    Defendants admit the allegations in Paragraph 51 of the Complaint.

52.    Defendants admit the allegations in Paragraph 52 of the Complaint.

                               COUNT I

      FAILURE TO PAY OVERTIME WAGES UNDER FLSA

53.    Defendants neither admit nor deny the allegations in Paragraph 53 of the

       Complaint, as Paragraph 53 of the Complaint does not raise any new

       allegation of fact but merely incorporates prior allegations into Count I of

       the Complaint. To the extent an answer is required, Defendants hereby

       incorporate by reference, as though fully set forth in this Paragraph 53 of

       this Answer, every answer, defense, denial, and admission set forth above

       in responses to Paragraphs 1 through 52 of the Complaint.

54.    Defendants deny the allegations in Paragraph 54 of the Complaint.


                                    5
 55.   Defendants deny the allegations in Paragraph 55 of the Complaint, because

       the allegations in Paragraph 55 of the Complaint are legal conclusions to

       which no answer is required. To the extent that such allegations assert

       facts that require an answer, Defendants deny the allegations.

 56.   Defendants deny the allegations in Paragraph 56 of the Complaint.

 57.   Defendants deny the allegations in Paragraph 57 of the Complaint.

 58.   Defendants deny the allegations in Paragraph 58 of the Complaint.

                               COUNT II

FAILURE TO PAY MINIMUM AND OVERTIME WAGE UNDER THE
                      DCMWA

 59.   Defendants neither admit nor deny the allegations in Paragraph 59 of the

       Complaint, as Paragraph 59 of the Complaint does not raise any new

       allegation of fact but merely incorporates prior allegations into Count II of

       the Complaint. To the extent an answer is required, Defendants hereby

       incorporate by reference, as though fully set forth in this Paragraph 59 of

       this Answer, every answer, defense, denial, and admission set forth above

       in responses to Paragraphs 1 through 58 of the Complaint.

 60.   Defendants deny the allegations in Paragraph 60 of the Complaint.

 61.   Defendants deny the allegations in Paragraph 61 of the Complaint, because

       the allegations in Paragraph 61 of the Complaint are legal conclusions to

       which no answer is required. To the extent that such allegations assert

       facts that require an answer, Defendants deny the allegations.



                                    6
62.   Defendants deny the allegations in Paragraph 62 of the Complaint, because

      the allegations in Paragraph 62 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.

63.   Defendants deny the allegations in Paragraph 63 of the Complaint.

64.   Defendants deny the allegations in Paragraph 64 of the Complaint.

65.   Defendants deny the allegations in Paragraph 65 of the Complaint.

66.   Defendants deny the allegations in Paragraph 66 of the Complaint.

                             COUNT III

      FAILURE TO PAY WAGES UNDER THE DCWPCL

67.   Defendants neither admit nor deny the allegations in Paragraph 67 of the

      Complaint, as Paragraph 67 of the Complaint does not raise any new

      allegation of fact but merely incorporates prior allegations into Count III

      of the Complaint. To the extent an answer is required, Defendants hereby

      incorporate by reference, as though fully set forth in this Paragraph 67 of

      this Answer, every answer, defense, denial, and admission set forth above

      in responses to Paragraphs 1 through 66 of the Complaint.

68.   Defendants deny the allegations in Paragraph 68 of the Complaint.

69.   Defendants deny the allegations in Paragraph 69 of the Complaint, because

      the allegations in Paragraph 69 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.


                                   7
70.   Defendants deny the allegations in Paragraph 70 of the Complaint, because

      the allegations in Paragraph 70 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.

71.   Defendants deny the allegations in Paragraph 71 of the Complaint, because

      the allegations in Paragraph 71 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.

72.   Defendants deny the allegations in Paragraph 72 of the Complaint.

73.   Defendants deny the allegations in Paragraph 73 of the Complaint.

74.   Defendants deny the allegations in Paragraph 74 of the Complaint.

                             COUNT IV

  FAILURE TO PROVIDE SICK LEAVE UNDER THE ASSLA

75.   Defendants neither admit nor deny the allegations in Paragraph 75 of the

      Complaint, as Paragraph 75 of the Complaint does not raise any new

      allegation of fact but merely incorporates prior allegations into Count IV

      of the Complaint. To the extent an answer is required, Defendants hereby

      incorporate by reference, as though fully set forth in this Paragraph 75 of

      this Answer, every answer, defense, denial, and admission set forth above

      in responses to Paragraphs 1 through 74 of the Complaint.

76.   Defendants deny the allegations in Paragraph 76 of the Complaint.

77.   Defendants deny the allegations in Paragraph 77 of the Complaint, because


                                   8
      the allegations in Paragraph 77 of the Complaint are legal conclusions to

      which no answer is required. To the extent that such allegations assert

      facts that require an answer, Defendants deny the allegations.

78.   Defendants deny the allegations in Paragraph 78 of the Complaint.

79.   Defendants deny the allegations in Paragraph 79 of the Complaint.

80.   Defendants deny the allegations in Paragraph 80 of the Complaint.

                        GENERAL DENIAL

81.   Except as expressly admitted herein, Defendants deny each and every

      allegation against any and all of the Defendants, and deny liability to

      Plaintiff.

                    AFFIRMATIVE DEFENSES

82.   The Complaint fails to state a claim upon which relief may be granted.

83.   The claims of Plaintiff are barred in whole or in part by the doctrine of

      payment in that Defendant, 1257 CORPORATION, paid all amounts due

      to Plaintiff, during the time that Plaintiff was working for Defendant, 1257

      CORPORATION.

84.   Defendants are entitled to offset against any amount alleged due (which are

      denied), in an amount equal to the amount Defendants paid or overpaid

      Plaintiff.

85.   All actions, decisions or omissions of Defendants giving rise to the claims

      in the Complaint were undertaken in good faith and with reasonable

      grounds for believing such conduct did not violate applicable law.


                                   9
       86.     Defendants reserve all rights to amend this Answer and to assert additional

               affirmative defenses.

                           REQUEST FOR JURY TRIAL

       87.     Defendants request a trial by jury.

       WHEREFORE, Defendants, 1257 CORPORATION d/b/a Super Food, ZONG

YOU ZHU, LLC, ZONG TAO ZHU a/k/a Zongtao Zhu, and XU QIANG DONG a/k/a

Xuqiang Dong, respectfully request that all claims in the Complaint against Defendants

be dismissed with prejudice, and that Defendants be granted judgment for costs and

attorneys’ fees, and any and all other relief this Court deems proper and appropriate.

Dated: September 30, 2019              Defendants, 1257 CORPORATION d/b/a Super
                                       Food, ZONG YOU ZHU, LLC, ZONG TAO ZHU
                                       a/k/a Zongtao Zhu, and XU QIANG DONG a/k/a
                                       Xuqiang Dong

                                       By:    /s/ Sharon C. Chu
                                              Sharon C. Chu (D.C.Bar#445790)
                                              LAW OFFICES OF SHARON C. CHU
                                              100 Park Avenue, Suite #288
                                              Rockville, MD 20850
                                              (Office)       301-838-8988
                                              (Fax)          301-838-8998
                                              (Email)        sharon@sharonchulaw.com

                                              Attorney for Defendants




                                             10
